DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANTWAN HENRY,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-263

                              [April 18, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Anne
McCarthy, Judge; L.T. Case No. 12-6894CF10A.

  Antwan Henry, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.